DETAILED ACTION
This Office action for U.S. Patent Application No. 16/343,582 is responsive to communications filed 15 December 2021, in reply to the Non-Final Rejection of 20 September 2021.
Claims 9, 14, and 19–21 were rejected under 35 U.S.C. § 103 as obvious over U.S. Patent Application Publication No. 2012/0033728 A1 (“Cho”) in view of U.S. Patent Application Publication No. 2015/0023405 A1 (“Joshi”) and in view of U.S. Patent Application Publication No. 2007/0217502 A1 (“Ammar”).  Claims 12 and 17 were rejected under 35 U.S.C. § 103 as obvious over Cho in view of Joshi, Ammar, and U.S. Patent Application Publication No. 2013/0022109 A1 (“Kanou”).

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed with respect to the independent claims have been fully considered but they are not persuasive.  Specifically considering Cho and Joshi, these references were not cited for a previous limitation or limitations applicable to the new limitation of the index indicating a pre-defined 6-tap or 8-tap interpolation filter, and so are not relevant.  Specifically considering Ammar, Applicant fails to distinguish the admitted signalled “plurality of filter taps” from including the claimed pre-determined 6 taps or 8 taps, apart from no explicit disclosure of specifically 6 taps or 8 taps being within the scope of the plurality of taps.  Specifically considering Kanou, the claimed invention is not incompatible with selecting a six-tap filter or an eight-tap filter according to pixel position.  What forbids the claimed pre-determined six-tap or eight-tap filters as being selected this way?  Claim 14 .

Claim Rejections - 35 U.S.C. § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 9, 14, and 21 are rejected under 35 U.S.C. § 103 as being unpatentable over U.S. Patent Application Publication No. 2012/0033728 A1 (“Cho”) in view of U.S. Patent Application Publication No. 2007/0217502 A1 (“Ammar”), and U.S. Patent Application Publication No. 2013/0022109 A1 (“Kanou”).

Cho, directed to an interpolation filter for a video codec, teaches with respect to claim 9:
An image decoding method (Abstract, “The present invention relates to a method . . . for encoding and decoding images”) comprising:
generating motion information of a current block based on motion information of neighboring blocks spatially adjacent to the current block (¶ 0028, context information for input image block includes information from spatially adjacent block);
acquiring a reference block from a reference picture (id., context information from temporally adjacent block) based on the generated motion information of the current block (¶¶ 0041, 0063, 0080, 0103; select reference image block having minimum temporal correlation to input image block)

generating a prediction block for the current block by performing interpolation for the reference block using the [indicated] interpolation filter (¶ 0027, “a prediction block is generated using an adaptive interpolation filter reflecting context information of an input image”); and
generating a reconstructed block for the current block based on the prediction block (¶ 0107, filtered image blocks are used as reconstructed reference image blocks for predicting the next input image in decoder).
The claimed invention differs from Cho in that the invention specifies selecting the interpolation filter by an indicated index for a pre-defined 6-tap interpolation filter or a pre-defined 8-tap interpolation filter.  Cho does not disclose this limitation.  However, Ammar, directed to scalable video coding, teaches selecting a set of filter taps, including a different number of filter taps, which are coded directly into a bitstream.  Ammar ¶¶ 0011, 0026, 0030.  Such a transmitted selection of filter taps is within the scope of the claimed filter index.  It would have been obvious to one of ordinary skill in the art at the time of effective filing to transmit filter taps directly as bitstream information, as taught by Amman, in order to optimize the codec to reduce computational complexity when a longer filter is not needed.  Ammar ¶ 0011.
Ammar does not specifically specify 6-tap or 8-tap interpolation filters.  However, Kanou, directed to a video codec, teaches indicating either a 6-tap interpolation filter or an 8-tap interpolation filter, both being predefined (Figs. 2–3, selection of six-tap or eight-tap interpolation filters; Eqs. 1–3, eight-tap filters; eqs. 6–7, six-tap filters).  It would have been obvious to one of ordinary skill in the art at the time of effective filing to modify Cho or Ammar to select adaptively among the Kanou 6 and 8 tap interpolation filters, in order to balance prediction efficiency and processing requirements (Kanou ¶¶ 0013–15).


An image encoding method (Cho Abstract, “The present invention relates to a method . . . for encoding and decoding images”) comprising:
determining motion information of a current block and a reference block for an inter prediction of the current block (¶ 0079, inter-prediction block generator includes motion estimator 540 and reference image processor 530);
obtaining an index indicating (Ammar ¶¶ 0011, 0026, 0030, signaling number of filter taps) either a 6-tap interpolation filter or an 8-tap interpolation filter based on information to be transmitted through a bitstream (Kanou Figs. 2–3, selection of six-tap or eight-tap interpolation filter),
both the 6-tap interpolation filter and the 8-tap interpolation filter being pre-defined (Eqs. 1–3, eight-tap filters; eqs. 6–7, six-tap filters);
generating a prediction block for the current block by performing interpolation for the reference block using the selected interpolation filter (Cho ¶ 0027, “a prediction block is generated using an adaptive interpolation filter reflecting context information of an input image”); and
generating residual signal for the current block based on the prediction block (Cho ¶ 0091, image block generator in encoder generates “image block comprised of a residual signal corresponding to an image block composed of a residual signal corresponding to the error difference between the input current image block and the prediction block generated in the mode selected”).

Regarding claim 21, Cho in view of Ammar and Kanou teaches:
a non-transitory computer-readable recording medium (Cho ¶ 0003, computer embodiment) storing a bitstream that is generated by an image encoding method (any non-transitory computer-readable medium manufactured or sold in the United States at least one year before 19 October 2016, storing a bitstream generated by an image encoding method; Applicant has reverted the form of claim 21 to no longer recite causing a processor to perform the specific encoding method, and so claim 21 once again falls under the Printed Matter Doctrine; M.P.E.P. § 2111.05); alternatively, the claimed method is that of claim 14, rejected supra.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See M.P.E.P. § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 C.F.R. § 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David N Werner whose telephone number is (571)272-9662. The examiner can normally be reached M--F 7:30--4:00 Central.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Czekaj can be reached on 571.272.7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/David N Werner/Primary Examiner, Art Unit 2487